Citation Nr: 9929515	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-19 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1982 to 
December 1982 and from January 1983 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision found that the 
appellant had not submitted new and material evidence to 
reopen his claim for service connection for a back disorder.


FINDINGS OF FACT

1.  In September 1993, the RO issued a rating decision that 
continued the denial of the veteran's claim for service 
connection for a back disorder.  The veteran was notified of 
this decision and his appellate rights in October 1993, but 
did not file an appeal.

2.  No competent medical evidence has been presented since 
the September 1993 rating decision which is relevant to or 
probative of an aggravation or incurrence of a chronic back 
disorder during the veteran's active duty service and which 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1993 rating decision of the RO denying 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the RO's September 1993 rating 
decision denying service connection for a back disorder is 
not new and material, and the veteran's claim for service 
connection for a back disorder has not been reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

The law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  The corresponding VA 
regulations provides, 

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1999) (final emphasis added).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has stated with regard to the meaning of the portion 
of the regulation that the Board has emphasized above,

Although the regulation does require that 
the new evidence be "so significant that 
it must be considered in order to fairly 
decide the merits of the claim," 
38 C.F.R. § 3.156(a), it is not clear to 
what extent this addresses the final 
ratings decision rather than emphasizes 
the importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge v. West, 155 F.3d 1356, 1361, 1363 (Fed. Cir. 1998).  
The Federal Circuit considered an explanation that had 
accompanied the proposed regulatory amendment which added the 
definition in section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the [United 
States] Court of Veterans Appeals [now 
the United States Court of Appeals for 
Veterans Claims] that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363.

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, after the Board reopens a claim 
for service connection based on new and material evidence 
under 38 C.F.R. § 3.156(a), the Board must then consider 
whether the claim for service connection is well grounded.  
Hickson v. West, 12 Vet. App. 247, 252 (1999); 38 U.S.C.A. 
§ 5107(a) (West 1991).
II.  Factual Background

In November 1984, the RO issued a rating decision that denied 
the veteran's initial claim for service connection for a back 
disorder.  The veteran was notified of this decision in 
December 1984.  No substantive appeal was then received, and 
the RO's decision became final.  38 U.S.C.A. § 7105(c) and 
(d) (West 1991).

In August 1993, the veteran attempted to reopen his claim for 
service connection for a back disorder.  In September 1993, 
the RO issued a rating decision that continued the denial of 
the veteran's claim for service connection for a back 
disorder.  The specified basis for the RO's disallowance of 
the veteran's claim for service connection for a back 
disorder was that there was no evidence of a current back 
disorder related to the veteran's active duty service.  The 
veteran was notified of this decision and his appellate 
rights in October 1993, but did not file an appeal.

In November 1997, the veteran filed his current attempt to 
reopen his claim for service connection for a back disorder.  
Pursuant to the development of this claim, the following has 
been retrieved and submitted as new and material evidence: 
(1) various post service medical records, dated September 
1983 through January 1996 (Item One); (2) various statements 
from the veteran's family and friends, dated May 1998 through 
June 1998 (Item Two); and (3) various statements from the 
veteran in support of his claim to reopen, including his 
claim to reopen, dated November 1997; notice of disagreement, 
dated February 1998; and substantive appeal, VA Form 9, dated 
June 1998 (Item Three).
III.  Analysis

In this case, the Board will consider whether evidence 
submitted since the RO's September 1993 rating decision is 
new and material to reopen the claim.  Since the September 
1993 rating decision, the veteran has submitted essentially 
only two types of evidence: (1) lay evidence consisting of 
statements from the veteran, his family and his friends, and 
(2) post service medical records of treatment.

The veteran's own lay statements and those offered by his 
family and friends are not new because they merely repeat 
claims already decided by the RO.  Therefore, the Board 
concludes that the lay statements in support of veteran's 
claim to reopen are merely cumulative, and not new.  
Additionally, the Board notes that while lay testimony is 
competent to establish the occurrence of an injury, it is not 
competent to provide a medical diagnosis of the veteran's 
condition during service, or the etiology of his current 
disorder.  See Hickson v. West, 11 Vet. App. 374 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 
468 (1993) (an appellant's own recitations of her medical 
history do not constitute new and material evidence 
sufficient to reopen her claim when this account has already 
been rejected by VA).  

In support of his claim, the veteran submitted numerous post 
service medical records that were previously before the RO at 
the time of its September 1993 rating decision.  These 
treatment records are not new and cannot serve as the basis 
to reopen the veteran's claim.  The remaining post service 
medical evidence, however, is "new" because this evidence 
was not before the RO when it denied service connection for a 
back disorder in September 1993.  The Board now considers 
whether the identified evidence is "material" in the sense 
of being relevant to and probative of the issues at hand in 
this case.  

In determining the "issues at hand" in this case, the Board 
notes that the RO's September 1993 rating decision denied the 
veteran's claim because he was not shown to have a current 
back disorder related to his active duty service.  
Accordingly, for this medical evidence to be material, it 
must be relevant to or probative of the issue of a current 
back disorder etiologically related to the veteran's active 
duty service.

After a thorough review of the veteran's claims file, the 
Board concludes that none of the newly submitted medical 
evidence relates the veteran's current back disorder to an 
injury or disease incurred during his active duty service.  
This evidence consists primarily of records reflecting the 
veteran's current medical condition, including a herniated 
disc at L4-L5, in the years following his active duty 
service.  As such, they do not relate to the issue at hand.  
There is no nexus shown between the veteran's current 
condition and his active duty service.  A treatment report, 
dated March 1990, noted the veteran's complaint of back pain 
after having lifted a television days earlier.  An August 
1995 treatment report noted an impression of multiple levels 
of congenital stenosis.  Medical records describing the 
veteran's current condition are not material to the issue of 
incurrence during service and are not sufficient to reopen a 
claim for service connection based on new and material 
evidence.  Morton V. Principi, 3 Vet. App. 508, 509 (1992).  

Although a November 1990 treatment report noted the veteran's 
narrative history of an inservice back injury, a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  The newly submitted medical evidence 
does not contain any medical opinion relating the veteran's 
current back disorder to his active duty service.

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the September 1993 RO 
rating decision is not new and material and does not provide 
the required evidentiary basis to reopen the veteran's claim.  
The RO's September 1993 rating decision denying service 
connection for a back disorder remains final.  See Hodge v. 
West, 155 F.3d 1356 (1998); 38 U.S.C.A. §§ 5108, 7105(c)(West 
1991); 38 C.F.R. § 3.156 (1999).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for a back disorder, but is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463 
(1993). 


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a back 
disorder, that benefit remains denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

